Exhibit 10.29

 

 

  

RESTRICTED STOCK AGREEMENT (this

“Agreement”) dated as of November 8, 2006,

between AFFINION GROUP HOLDINGS,

INC., a Delaware corporation, (the “Company”)

and THOMAS A. WILLIAMS (the “Purchaser”).

WHEREAS, the Company, acting with the consent of the Company’s Board of
Directors (the “Board”) will grant to the Purchaser, effective as of the
January 1, 2007, the date Purchaser’s employment commences with Affinion Group,
Inc. (the “Grant Date”), under the Affinion Group Holdings, Inc. 2005 Stock
Incentive Plan (the “Plan”) a number of shares of Common Stock (“Shares”) on the
terms and subject to the conditions set forth in this Agreement and the Plan;
and

WHEREAS, Affinion Group, Inc. and the Purchaser have executed an Employment
Agreement of even date herewith;

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:

Section 1. The Plan. The terms and provisions of the Plan are hereby
incorporated into this Agreement as if set forth herein in their entirety. In
the event of a conflict between any provision of this Agreement and the Plan,
the provisions of the Plan shall control. A copy of the Plan may be obtained
from the Company by the Purchaser upon request. Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings ascribed
thereto in the Plan.

Section 2. Grant. Subject to the terms of this Agreement, on the Grant Date, the
Company shall grants to the Purchaser a Stock Award with respect to an aggregate
of 10,000 restricted shares of Common Stock of the Company (subject to
adjustment as provided in Article VII of the Plan) (the “Restricted Shares”) at
a purchase price of $0.01 per share (the “Purchase Price”). Promptly following
the Grant Date, the Purchaser agrees to pay to the Company, in accordance with
Section 6.2 of the Plan, the amount of the aggregate Purchase Price for the
Restricted Shares.

Section 3. Vesting. The Restricted Shares shall vest, and the restrictions
imposed on the Restricted Shares pursuant to this Section 3 shall lapse, on the
third anniversary of the Grant Date, provided that the Purchaser has not
previously incurred a Termination of Relationship. The Restricted Shares shall
accelerate and vest in full upon a Sale of the Company, provided the Purchase
has not incurred a Termination of Relationship before such time. Prior to
vesting, the Restricted Shares, any interest therein, amount payable in respect
thereof, and any Restricted Property (as defined in Section 19), may not be sold
or transferred by the Purchaser. After vesting, the Restricted Shares shall have
the same attributes as other Shares, as set forth in the Management Investor
Rights Agreement. Restricted Shares are subject to repurchase as set forth in
the Management Investor Rights Agreement; provided, however, that Restricted
Shares that have not yet vested shall be subject to repurchase at the “Purchase
Price” as defined in Section 6.2 of the Plan rather than as defined in the
Management Investor Rights Agreement.



--------------------------------------------------------------------------------

Section 4. Purchaser’s Service. Nothing in this Agreement or in the Option
Agreement shall confer upon the Purchaser any right to continue as an employee
of, or other service provider to, the Company or any of its Subsidiaries or
Affiliates or interfere in any way with the right of the Company, its
Subsidiaries or its Affiliates, as the case may be, in its sole discretion, to
terminate the Purchaser’s employment or service relationship or to increase or
decrease the Purchaser’s compensation at any time.

Section 5. Securities Law Representations. The Purchaser acknowledges that the
Option and the Restricted Shares are not being registered under the Securities
Act, based, in part, in reliance upon an exemption from registration under Rule
701 promulgated under the Securities Act, and a comparable exemption from
qualification under applicable state securities laws, as each may be amended
from time to time. The Purchaser, by executing this Agreement, hereby makes the
following representations to the Company and acknowledges that the Company’s
reliance on federal and state securities law exemptions from registration and
qualification is predicated, in substantial part, upon the accuracy of these
representations:

 

  •  

The Purchaser is acquiring the Restricted Shares solely for the Purchaser’s own
account, for investment purposes only, and not with a view to or an intent to
sell, or to offer for resale in connection with any unregistered distribution,
all or any portion of the shares within the meaning of the Securities Act and/or
any applicable state securities laws.

 

  •  

The Purchaser has had an opportunity to ask questions and receive answers from
the Company regarding the terms and conditions of the Restricted Shares. The
Purchaser has been furnished with, and/or has access to, such information as he
considers necessary or appropriate for deciding whether to purchase the
Restricted Shares. However, in evaluating the merits and risks of an investment
in the Restricted Shares, the Purchaser has and will rely only upon the advice
of his own legal counsel, tax advisors, and/or investment advisors.

 

  •  

The Purchaser is aware that the Restricted Shares may be of no practical value,
that any value they may have depends on their vesting, and that any investment
in common shares of a closely held corporation such as the Company is
non-marketable, non-transferable and could require capital to be invested for an
indefinite period of time, possibly without return, and at substantial risk of
loss.

 

  •  

The Purchaser understands that the Restricted Shares will be characterized as
“restricted securities” under the federal securities laws, and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances,
including in accordance with the conditions of Rule 144 promulgated under the
Securities Act, as presently in effect. The Purchaser acknowledges receiving a
copy of Rule 144 promulgated under the Securities Act, as presently in effect,
and represents that he is familiar with such rule, and understands the resale
limitations imposed thereby and by the Securities Act and the applicable state
securities law.

 

  •  

The Purchaser has read and understands the restrictions, limitations and Company

 

2



--------------------------------------------------------------------------------

 

rights set forth in the Management Investor Rights Agreement, the Plan and this
Agreement that will be imposed on the Restricted Shares (including those
restrictions and limitations which will continue after the shares have vested).
The Purchaser acknowledges that to the extent the Purchaser is not a party to
the Management Investor Rights Agreement at the time that the Purchaser
purchases the Restricted Shares, such purchase shall be treated for all purposes
as effecting the Purchaser’s simultaneous execution of the Management Investor
Rights Agreement and the Purchaser shall be bound thereby.

 

  •  

The Purchaser has not relied upon any oral representation made to the Purchaser
relating to the Restricted Shares or upon information presented in any
promotional meeting or material relating to the Restricted Shares.

 

  •  

The Purchaser understands and acknowledges that (a) any certificate evidencing
the Restricted Shares (or evidencing any other securities issued with respect
thereto pursuant to any stock split, stock dividend, merger or other form of
reorganization or recapitalization) when issued shall bear any legends which may
be required by applicable federal and state securities laws or the Management
Investor Rights Agreement, and (b) except as otherwise provided under the
Management Investor Rights Agreement, the Company has no obligation to register
the Shares or file any registration statement under federal or state securities
laws. The Committee reserves the right to account for Shares through book entry
or other electronic means rather than the issuance of stock certificates.

Section 6. Designation of Beneficiary. The Purchaser may appoint any individual
or legal entity in writing as his beneficiary to receive any Shares (to the
extent not previously terminated or forfeited) under this Agreement upon the
Purchaser’s death or becomes subject to a Disability. The Purchaser may revoke
his designation of a beneficiary at any time and a new beneficiary appointed in
writing. To be effective, the Purchaser must complete the designation of a
beneficiary or revocation of a beneficiary by written notice to the Company
under Section 10 of this Agreement before the date of the Purchaser’s death. In
the absence of a beneficiary designation, the legal representative of the
Purchaser’s estate shall be deemed the beneficiary.

Section 7. Notices. All notices, claims, certifications, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:

Affinion Group Holdings, Inc.

c/o Apollo Management V, L.P.

9 West 57th Street

New York, New York 10019

Facsimile: (212) 515-3264

Attention: Marc Becker

 

3



--------------------------------------------------------------------------------

With a copy to (which copy will not constitute notice):

Affinion Group, Inc.

100 Connecticut Avenue

Norwalk, CT 06850

Facsimile: (203) 956-1206

Attn: General Counsel

If to the Purchaser, to the Purchaser at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. Any
such notice or other communication shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery (or if such date is
not a business day, on the next business day after the date of delivery), (b) in
the case of nationally-recognized overnight courier, on the next business day
after the date sent, (c) in the case of telecopy transmission, when received (or
if not sent on a business day, on the next business day after the date sent),
and (d) in the case of mailing, on the third business day following that on
which the piece of mail containing such communication is posted.

Section 8. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

Section 9. Purchaser’s Undertaking. The Purchaser hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Purchaser
pursuant to the express provisions of this Agreement and the Plan.

Section 10. Modification of Rights. The rights of the Purchaser are subject to
modification and termination in certain events as provided in this Agreement and
the Plan (with respect to the Options granted hereby). Notwithstanding the
foregoing, the Purchaser’s rights under this Agreement and the Plan may not be
materially impaired without the Purchaser’s prior written consent.

Section 11. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.

 

4



--------------------------------------------------------------------------------

Section 12. Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.

Section 13. Entire Agreement. This Agreement, the Plan, and the other writings
referred to herein constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior written
or oral negotiations, commitments, representations and agreements with respect
thereto.

Section 14. Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 15. Waiver of Jury Trial. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.

Section 16. Dividend and Voting Rights. After the Grant Date, the Purchaser
shall be entitled to cash dividends and voting rights with respect to the
Restricted Shares subject to the Award even though such Shares are not vested,
provided that such rights shall terminate immediately as to any Restricted
Shares that are repurchased by the Company.

Section 17. Tax Withholding. The Company shall reasonably determine the amount
of any federal, state, local or other income, employment, or other taxes which
the Company or any of its subsidiaries may reasonably be obligated to withhold
with respect to the grant, vesting, making of an election under Section 83(b) of
the Code or other event with respect to the Restricted Shares. The Company’s
obligation to deliver the Restricted Shares or any certificates evidencing the
Restricted Shares (or to make a book entry or other electronic notation
indicating ownership of the Restricted Shares), or otherwise remove the
restrictive notations or legends on such shares or certificates that refer to
nontransferability as set forth in Section 3 of this Agreement, is subject to
the condition precedent that the Purchaser either pay or provide for the amount
of any such withholding obligations in such manner as may be authorized by the
Administrator under, or as may otherwise be permitted under, Article VII of the
Plan.

Section 18. Stock Power; Power of Attorney. Concurrent with the execution and
delivery of this Agreement, the Purchaser shall deliver to the Company an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to the Restricted Shares and any related Restricted Property. The
Purchaser, by acceptance of the Award, shall be deemed to appoint, and does so
appoint by execution of this Agreement, the Company and each of its

 

5



--------------------------------------------------------------------------------

authorized representatives as the Purchaser’s attorney(s)-in-fact to (1) effect
any transfer to the Company (or other purchaser, as the case may be) of the
Restricted Shares acquired pursuant to this Agreement (including any related
Restricted Property) that are repurchased by the Company (or other permitted
purchaser), and (2) execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

Section 19. Adjustments Upon Specified Events. Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.3.1 of the
Plan, the Committee may, to such extent (if any) it deems appropriate and
equitable in the circumstances, make adjustments in the number and kind of
securities that may become vested under the Award. If any adjustment is made to
the Restricted Shares pursuant to Section 7.3.1 of the Plan, the restrictions
applicable to the Restricted Shares will continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Restricted Shares” shall include “Restricted
Property,” unless the context otherwise requires) received in respect of such
Restricted Shares. Such Restricted Property shall vest at such times and in such
proportion as the Restricted Shares to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
Restricted Shares had remained outstanding. To the extent that the Restricted
Property includes any cash (other than regular cash dividends provided for in
Section 5 hereof), such cash shall be invested, pursuant to policies established
by the Administrator, in interest bearing deposits of a depository institution
selected by the Committee, the earnings on which shall be added to and become a
part of the Restricted Property.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement as of the date first written above.

 

AFFINION GROUP HOLDINGS, INC. By:   /s/ Nathaniel Lipman   Name: Nathaniel
Lipman   Title: President and CEO PURCHASER See attached signature page

 

7



--------------------------------------------------------------------------------

PURCHASER /s/ Thomas Williams Name: Thomas Williams

Residence Address:  

8 Hubert Street

Whippany, NJ, 07981

 

Number of Restricted Shares:

     10,000

Purchase Price per Share:

   $ 0.01



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
between Affinion Group Holdings, Inc., a Delaware corporation (the “Company”),
and the individual named below (the “Individual”) dated as of
__________________, the Individual hereby sells, assigns and transfers to the
Company, an aggregate of _____ shares of Common Stock of the Company, standing
in the Individual’s name on the books of the Company and represented by stock
certificate number(s) ________________________________________ to which this
instrument is attached, and hereby irrevocably constitutes and appoints
_________________________________________________________________ as his or her
attorney in fact and agent to transfer such shares on the books of the Company,
with full power of substitution in the premises.

Dated ____________, __________

 

    Signature     Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Individual.)